1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    STEVEN FLOYD VOSS,                                 Case No. 3:19-cv-00197-MMD-CBC

7                                      Petitioner,                    ORDER
            v.
8

9    ISIDRO BACA, et al.,

10                                 Respondents.

11

12          Following upon the notice of appearance (ECF No. 15) filed by the Federal Public

13   Defender,

14          It is ordered that Petitioner will have 120 days from entry of this order within which

15   to file a second amended petition and/or seek other appropriate relief, such as a motion

16   for a stay.

17          DATED THIS 17th day of June 2019.

18

19                                                     ________________________________
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
